Finch, J. (dissenting).
The judgment appealed from should be affirmed. The questions of negligence and the amount ,of the verdict were properly left to the jury, and upon this record it cannot be said that their verdict is against the weight of the evidence.
The only other question requiring consideration is the action of the learned justice in permitting the amendment of the complaint to conform to the proof before the rendition of the verdict. Such amendment under the facts shown was properly granted. (Civ. Prac. Act, § 434; Rules Civ. Prac. rule 166; Feizi v. Second Russian Ins. Co., 199 App. Div. 775.) It is not necessary that the plaintiffs prove every allegation of negligence. Proof of one such allegation is sufficient. Moreover, in the case at bai neither plaintiffs nor defendant gave proof with regard to whether or not the horse was unattended at the time it commenced to run away; on the other hand, both parties contested fully the one issue of the control of the horse at the moment of collision. This record shows clearly that the amendment in the case did not surprise the defendant.
It follows that the judgment appealed from should be affirmed.
0’Ma.lley, J., concurs.
Judgment reversed and a new trial ordered, with costs to the appellant to abide the event.